COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Benjamin “B.J.” Reynolds, Mark Mewshaw, Wes Hobbs, and
                            Terra Energy Partners LLC v. Sanchez Oil and Gas Corp.,
                            Sanchez Energy Corp., and Sanchez Production Partners LP

Appellate case numbers:     01-18-00940-CV

Trial court case number:    2016-18909

Trial court:                11th District Court of Harris County


        Appellants, Benjamin “B.J.” Reynolds, Mark Mewshaw, Wes Hobbs, and Terra
Energy Partners LLC, have filed a motion to extend time for the parties’ supplemental
briefs in this case on remand from the Texas Supreme Court. The motion is unopposed and
seeks to extend all parties’ supplemental briefing deadlines by two weeks. Accordingly,
the Court grants the motion. The parties shall comply with the following briefing schedule
and word limits:

       March 11, 2022       Appellants’ supplemental brief due
                            (limit of 5,000 words)
       April 15, 2022       Appellees’ supplemental responsive brief due
                            (limit of 5,000 words)
       May 6, 2022          Appellants’ supplemental reply brief due
                            (limit of 2,500 words)

       It is so ORDERED.

Judge’s signature:    /s/ April L. Farris
                      Acting individually    Acting for the Court


Date: March 1, 2022